Name: 97/592/EC: Commission Decision of 29 July 1997 amending Decision 96/534/EC and Decision 96/535/EC on financial assistance from the Community for storage of antigen for production of foot-and-mouth disease vaccine in Italy and the United Kingdom
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  cooperation policy;  Europe;  distributive trades;  health
 Date Published: 1997-08-30

 Avis juridique important|31997D059297/592/EC: Commission Decision of 29 July 1997 amending Decision 96/534/EC and Decision 96/535/EC on financial assistance from the Community for storage of antigen for production of foot-and-mouth disease vaccine in Italy and the United Kingdom Official Journal L 239 , 30/08/1997 P. 0050 - 0050COMMISSION DECISION of 29 July 1997 amending Decision 96/534/EC and Decision 96/535/EC on financial assistance from the Community for storage of antigen for production of foot-and-mouth disease vaccine in Italy and the United Kingdom (97/592/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 14 thereof,Whereas by virtue of Council Decision 91/666/EEC of 11 December 1991 establishing Community reserves of foot-and-mouth disease vaccines (3), establishment of antigen banks is part of the Community's action to create Community reserves of foot-and-mouth vaccine;Whereas Article 3 of that Decision designates the Istituto Zooprofilatico Sperimentale die Brescia in Italy and the Institute for Animal Health, Pirbright, United Kingdom as antigen banks holding Community reserves;Whereas the functions and duties of these antigen banks are specified in Article 4 of that Decision; whereas Community assistance must be conditional on accomplishment of these;Whereas Community financial assistance should be granted to these banks to enable them to carry out the said functions and duties;Whereas by Commission Decision 96/534/EC of 4 September 1996 on financial assistance from the Community for storage in Italy of antigen for production of foot-and-mouth disease vaccine (4) the Community provided financial assistance to Italy for the stocking of antigen for production of foot-and-mouth disease vaccine for the period 1 August 1996 to 31 July 1997;Whereas by Commission Decision 96/535/EC of 4 September 1996 on financial assistance from the Community for storage in the United Kingdom of antigen for production of foot-and-mouth disease vaccine (5) the Community provided financial assistance to the United Kingdom for the stocking of antigen for the production of foot-and-mouth disease vaccine for the period 1 August 1996 to 31 July 1997;Whereas it is found desirable to extend the arrangements for granting Community financial assistance for a period of five months;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 96/534/EC is hereby amended as follows:In Article 3 the words 'ECU 70 000` are replaced by 'ECU 99 000` and the date '31 July 1997` replaced by '31 December 1997`.Article 2 Decision 96/535/EC is hereby amended as follows:In Article 3 the words 'ECU 60 000` are replaced by 'ECU 85 000` and the date '31 July 1997` replaced by '31 December 1997`.Article 3 This Decision is addressed to Italy and the United Kingdom.Done at Brussels, 29 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.(3) OJ No L 368, 31. 12. 1991, p. 21.(4) OJ No L 229, 10. 9. 1996, p. 14.(5) OJ No L 229, 10. 9. 1996, p. 16.